Citation Nr: 0026487	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than September 
26, 1996, for the grant of service connection of PTSD.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
September 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board notes the issue of new and material evidence to 
reopen the claim of service connection for a back disability 
was not certified by the RO in its May 1999 VA Form 8.  
However, the record shows that the veteran has perfected his 
appeal with respect to this issue.  He filed a Notice of 
Disagreement with the April 1994 determination notifying him 
that new and material evidence was required to reopen his 
claim, and also submitted a substantive appeal specifically 
referring to his back claim following the issuance of the 
Statement of the Case (see the November 28, 1994 statement 
which the RO noted that it was accepting as a substantive 
appeal in lieu of a VA Form 9.  The Board therefore finds 
that it has jurisdiction over this issue.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a VA Form 9 received by the RO in September 1996, the 
veteran reported that he had gone to VA hospitals in St. 
Louis, Missouri; Kansas City, Missouri; Lincoln, Nebraska; 
Omaha, Nebraska; and Loma Linda, California.  

While the veteran did not specify what such treatment was 
for, the Court has held that VA medical center records are to 
be requested in all cases, as these are records that are 
considered to be in VA custody.  See McCormick v. Gober, No. 
98-48 (U.S. Vet. App. Aug. 18, 2000) (citing to VBA Letter 
20-99-60).  There is no indication that the RO has made a 
single attempt to obtain these VA records.  Therefore, the 
issues of an increased rating for PTSD, and new and material 
evidence to reopen the claim of service connection for a back 
disorder must be remanded for the purpose of obtaining these 
records.  The VA records, if in existence, may impact the 
evaluation of PTSD, and may also impact the determination as 
to whether new and material evidence has been presented to 
re-open the claim of service connection for a back disorder.  

The veteran has not specified when he was treated at the 
above-mentioned VA facilities.  

It is possible that some of these records could constitute an 
informal claim to reopen the claim of service connection for 
PTSD (originally claimed in March 1994 as anxiety).  Further, 
such medical records, if in existence, may pre-date his March 
1994 claim to reopen, and therefore could possibly result in 
an earlier effective date for the grant of service connection 
of PTSD.  See 38 C.F.R. §§ 3.155, 3.157.  Thus, the earlier 
effective date issue must also be remanded.  

While the October 1998 VA examination was thorough in its 
assessment of the severity of the veteran's PTSD, the Board 
is of the opinion that another VA examination should be 
scheduled.  The October 1998 VA examination is almost two 
years old.  It is far from certain as to whether this 
examination will continue to be contemporaneous by the time 
this case is returned to the Board.  Therefore, another VA 
examination should be conducted to ensure that the current 
level of disability resulting from PTSD can be adequately 
ascertained.  


The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

In light of the above, this case is remanded for the 
following: 

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  After securing any 
necessary authorization or medical 
releases, the RO should attempt to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

In particular, the RO should attempt to 
secure records from the VA medical 
facilities in St. Louis, Missouri; Kansas 
City, Missouri; Lincoln, Nebraska; Omaha, 
Nebraska; and Loma Linda, California.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  Following the above, the veteran 
should be examined by a VA psychiatrist 
to determine the level of impairment 
caused by the PTSD.  



The claims file, a separate copy of this 
remand, and the previous and amended 
criteria for rating mental disorders, 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.

The examiner should identify all of the 
symptoms or manifestations of the 
veteran's service-connected PTSD and 
offer an opinion as to how, and to what 
extent, the symptoms or manifestations 
affect the veteran's reliability, 
flexibility, and efficiency, and his 
social and industrial adaptability, in 
general.  

The examiner should also determine to 
what extent the veteran's subjective 
complaints are consistent with the 
examiner's objective findings.  

If there are other psychiatric disorders 
found, in addition to PTSD, the examiner 
should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if so 
related, whether the veteran's PTSD has 
any effect on the severity of any other 
psychiatric disorder.

The examiner should provide a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV), in relation to 
the veteran's impairment from PTSD.  The 
examiner must include a definition of the 
numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  

The examiner must explain why the 
veteran's PTSD warrants the GAF level 
assigned.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  

The examiner must be requested to express 
an opinion as to the level of impairment 
or limitation resulting from PTSD on the 
veteran's ability to obtain and retain 
substantially gainful employment, and to 
establish and maintain social 
relationships.  Any opinions expressed 
must be accompanied by a complete 
rationale.  

The veteran is hereby informed that his 
cooperation is vitally important to a 
resolution of this claim, and that his 
failure to appear for his VA examination 
may have adverse consequences, including 
the denial of his claim.  38 C.F.R. 
§ 3.655 (1999).  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  
In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to an initial 
evaluation in excess of 30 percent for 
PTSD; an effective date prior to 
September 26, 1996 for the grant of 
service connection for PTSD; and whether 
new and material evidence has been 
submitted to re-open the claim of service 
connection for a back disorder.  In 
regard to the increased rating claim, the 
RO should document its consideration of 
the applicability of the criteria of 
38 C.F.R. §§ 3.321(b)(1) and 4.16, as 
warranted.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claims.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


